[Cite as Pryor v. Pryor, 2012-Ohio-756.]


                             IN THE COURT OF APPEALS OF OHIO
                                FOURTH APPELLATE DISTRICT
                                      ROSS COUNTY

Anthony C. Pryor,               :
                                :
       Plaintiff-Appellant,     : Case No. 11CA3218
                                :
       v.                       :
                                :
Gloria K. Pryor                 : DECISION AND JUDGMENT
                                : ENTRY
       Defendant-Appellee.      : Filed: February 24, 2012
_____________________________________________________________
                            APPEARANCES:

Anthony C. Pryor, Ross Correctional Institution, Chillicothe, Ohio, pro se
Appellant.

Gloria K. Pryor, Newark, Ohio, pro se Appellee.
_____________________________________________________________

Kline, J.:

{¶1}         Anthony C. Pryor (hereinafter “Anthony”) appeals the judgment of the

Ross County Court of Common Pleas, which rejected his collateral attack on a

previous judgment. On appeal, Anthony claims that his divorce decree is void for

lack of venue. As a result, Anthony argues that the trial court should have

allowed his collateral attack on the divorce decree. Because Civ.R. 3(G)

expressly prohibits a collateral attack based on lack of venue, we disagree.

Accordingly, we affirm the judgment of the trial court.

                                           I.

{¶2}         On January 15, 2009, the Ross County Court of Common Pleas

granted Anthony a divorce from Gloria K. Pryor. We affirmed the trial court’s
Ross App. No. 11CA3218                                                                    2


January 15, 2009 Decree of Divorce in Pryor v. Pryor, 4th Dist. No. 09CA3096,

2009-Ohio-6670, which we decided on December 10, 2009.

{¶3}       On March 5, 2010, Anthony filed his Motion to Vacate, Nullify, and/or

Void Decree of Divorce (hereinafter the “Motion to Vacate”) in the Ross County

Court of Common Pleas. Anthony claimed that Ross County was an improper

venue for the divorce proceedings. For that reason, Anthony requested the

following relief: “The only legal remedy within this action is for [the trial court] to

issue an Order vacating, nullifying, and/or voiding [the January 15, 2009] Decree

of Divorce so the parties may proceed with the action in the proper court of

venue.” The trial court, however, overruled Anthony’s Motion to Vacate.

{¶4}       Anthony appeals from the denial of his Motion to Vacate and asserts

the following two assignments of error: I. “THE TRIAL COURT PERFORMED AN

ACT CONTRARY TO LAW WHEN THEY ACCEPTED AND FILED THE

APPELLANT’S COMPLAINT FOR DIVORCE WITHOUT REQUESTING PROOF

OF JURISDICTION AND VENUE.” And, II. “THE TRIAL COURT PERFORMED

AN ACT CONTRARY TO LAW WHEN THEY DENIED THE APPELLANT’S

‘MOTION TO VACATE, NULLIFY, AND/OR VOID DECREE OF DIVORCE’

WHEN APPELLANT NOTIFIED THE COURT THAT THEY LACKED VENUE.”

                                           II.

{¶5}       We will address Anthony’s two assignments of error together. In both

assignments of error, Anthony claims that the January 15, 2009 Decree of

Divorce is void for lack of venue. As a result, Anthony argues that the trial court

should have granted his Motion to Vacate.
Ross App. No. 11CA3218                                                                 3


{¶6}      “The determination of whether a judgment is void presents a question

of law.” Patten v. Patten, 4th Dist. No. 10CA15, 2011-Ohio-4254, ¶ 17, citing

Blaine v. Blaine, 4th Dist. No. 10CA15, 2011-Ohio-1654, ¶ 19. “‘We review

questions of law de novo.’” State v. Elkins, 4th Dist. No. 07CA1, 2008-Ohio-674,

¶ 12, quoting Cuyahoga Cty. Bd. of Commrs. v. State, 112 Ohio St.3d 59, 2006-

Ohio-6499, 858 N.E.2d 330, ¶ 23.

{¶7}      Anthony’s Motion to Vacate is a collateral attack on the January 15,

2009 Decree of Divorce. “Black’s Law Dictionary (8th Ed.2004) 278 defines

‘collateral attack’ as ‘[a]n attack on a judgment in a proceeding other than a direct

appeal; esp., an attempt to undermine a judgment through a judicial proceeding

in which the ground of the proceeding (or a defense in the proceeding) is that the

judgment is ineffective. * * * Also termed indirect attack. Cf. Direct Attack (1).’”

Ohio Pyro, Inc. v. Ohio Dept. of Commerce, 115 Ohio St.3d 375, 2007-Ohio-

5024, 875 N.E.2d 550, ¶ 17. See also Black v. Aristech Chem. Co., 4th Dist. No.

07CA3155, 2008-Ohio-7038, ¶ 14 (discussing the various definitions of “collateral

attack”). “The objective of a collateral attack is to modify a previous judgment

because it is allegedly ineffective or flawed for some fundamental reason.” Ohio

Pyro at ¶19.

{¶8}      Here, Anthony’s collateral attack must fail because the January 15,

2009 Decree of Divorce cannot be void for lack of venue. Civ.R. 3(G) provides

that “[n]o order, judgment, or decree shall be void or subject to collateral attack

solely on the ground that there was improper venue; however, nothing here shall

affect the right to appeal an error of court concerning venue.” In his Motion to
Ross App. No. 11CA3218                                                          4


Vacate, Anthony challenged the January 15, 2009 Decree of Divorce solely on

the basis of improper venue. Therefore, Civ.R. 3(G) prohibits Anthony’s

collateral attack. If Anthony wanted to challenge the January 15, 2009 Decree of

Divorce on the basis of venue, he should have done so in his direct appeal. See

generally Lorenz Equipment Co. v. Ultra Builders, Inc., 10th Dist. No. 92AP-1445,

1993 WL 51095, *2 (Feb. 23, 1993) (“[A]n appeal is the direct method to attack a

trial court judgment and was contemplated as the method by which trial court

decisions concerning venue could be reviewed.”).

{¶9}      Accordingly, we overrule Anthony’s two assignments of error and

affirm the judgment of the trial court.

                                                       JUDGMENT AFFIRMED.
Ross App. No. 11CA3218                                                             5




                               JUDGMENT ENTRY

       It is ordered that the JUDGMENT BE AFFIRMED and that Appellant pay
the costs herein taxed.

      The Court finds that there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing the
Ross County Court of Common Pleas to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule
27 of the Rules of Appellate Procedure. Exceptions.

Abele, P.J. and McFarland, J.: Concur in Judgment and Opinion.

                                         For the Court


                                         BY:
                                               Roger L. Kline, Judge



                                 NOTICE TO COUNSEL

      Pursuant to Local Rule No. 14, this document constitutes a final
judgment entry and the time period for further appeal commences from the
date of filing with the clerk.